Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Mar. 27. 07.
                        
                        I presume mr Randolph writes to you and informs you he continues well. he has rode twice on horseback;
                            yesterday about 4. miles without feeling it. my fit of yesterday was so mild that I have some hope of missing it to-day. I
                            write this in the morning, but will keep it open till the evening to add the result of the day. we both think we may very
                            safely fix on Monday sennight for our departure, to wit, the 6th. of April, and that you had better move over to
                            Monticello the first fair day after that, as we shall be there on the Friday to dinner. should anything derange our plan,
                            we have still two other posts to write to you, to wit, those which will arrive at Milton on the 2d. and 6th. of April.
                            before this reaches you you will have heard of the arrival of Burr at Richmond for trial. there may be a possibility of
                            something connected with this circumstance arising which might detain me a little, but I do not foresee that that can be.
                            Accept kisses for yourself and our dear children
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. afternoon. I have scarcely had any sensation of a fit to-day: so that I consider it as missed
                        
                    